ACCEPTED
                                                                                       06-15-00068-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  9/24/2015 4:25:29 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK




                                 NO. 06-15-00068-CV         FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                                                     9/24/2015 4:25:29 PM
                      IN   THE SIXTH COURT OF APPEALS DEBBIE AUTREY
                             AT TEXARKANA, TEXAS             Clerk



                                  DONAL TURNER,
                                     Appellant,

                                            v.

                CHRISTUS ST. MICHAEL HEALTH SYSTEM,
                               Appellee.


         On Appeal from the 102nd District Court of Bowie County, Texas
                            Cause No. 15C0448-102
                            (Hon. Bobby Lockhart)


         NOTICE OF APPEARANCE OF APPELLATE COUNSEL FOR
          APPELLEE CHRISTUS ST. MICHAEL HEALTH SYSTEM


TO THE HONORABLE JUSTICES
OF THE DALLAS COURT OF APPEALS:

        PLEASE TAKE NOTICE, pursuant to rule 6.2 of the Texas Rules of

Appellate Procedure, that Michelle E. Robberson of the law firm Cooper & Scully,

P.C. will serve as lead appellate counsel for Appellee, CHRISTUS St. Michael

Health System, in the above-styled appeal, in addition to Appellee’s trial counsel,

Cory M. Sutker of Cooper & Scully, P.C.




NOTICE OF APPEARANCE OF APPELLATE COUNSEL
FOR APPELLEE CHRISTUS ST. MICHAEL HEALTH SYSTEM                              PAGE 1
D/934077V1
        Contact information for Appellee’s lead appellate counsel is:

                               Michelle E. Robberson
                              Texas Bar No. 16982900
                               Cooper & Scully, P.C.
                            900 Jackson Street, Suite 100
                                 Dallas, Texas 75202
                                    (214) 712-9500
                                 (214) 712-9540 (fax)
                        michelle.robberson@cooperscully.com

Ms. Robberson requests the Court and opposing counsel add her to the list of

counsel in this case who will receive notice of all pleadings, notices, orders, and

other communications from the Court and from opposing counsel.

                                          Respectfully submitted,

                                          COOPER & SCULLY, P.C.
                                          By: /s/ Michelle E. Robberson
                                            MICHELLE E. ROBBERSON
                                            Texas State Bar No. 16982900
                                            michelle.robberson@cooperscully.com
                                            CORY M. SUTKER
                                            Texas Bar No. 24037569
                                            cory.sutker@cooperscully.com

                                          900 Jackson Street, Suite 100
                                          Dallas, Texas 75202
                                          Telephone: 214.712.9500
                                          Facsimile: 214.712.9540

                                          ATTORNEYS FOR APPELLEE
                                          CHRISTUS ST. MICHAEL HEALTH
                                          SYSTEM




NOTICE OF APPEARANCE OF APPELLATE COUNSEL
FOR APPELLEE CHRISTUS ST. MICHAEL HEALTH SYSTEM                              PAGE 2
D/934077V1
                           CERTIFICATE OF SERVICE

        I hereby certify that I served a true and correct copy of this Notice on the

counsel of record listed below via e-filing on this 24th day of September, 2015:

        Michael L. Bernoudy, Jr.
        THE BERNOUDY LAW FIRM
        2400 W. Grand Avenue
        Marshall, TX 75670



                                           /s/ Michelle E. Robberson _____________
                                          MICHELLE E. ROBBERSON




NOTICE OF APPEARANCE OF APPELLATE COUNSEL
FOR APPELLEE CHRISTUS ST. MICHAEL HEALTH SYSTEM                                PAGE 3
D/934077V1